          Case 2:11-cv-01964-KJD-GWF Document 33 Filed 09/11/20 Page 1 of 3



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     DANIELLE A. OTERO, ESQ.
 3   Nevada Bar No. 14253
     dotero@lawhjc.com
 4
          HALL JAFFE & CLAYTON, LLP
 5              7425 Peak Drive
            Las Vegas, Nevada 89128
 6               (702) 316-4111
               Fax (702) 316-4114
 7
     Attorneys for Defendant, MetLife
 8

 9                            UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA

11   LAURA MEGILL, individually, and as             CASE NO. 2:11-cv-01964-KJD-GWF
     natural parent and guardian of BROOKE
12   MEGILL, a minor, and ALAINA MEGILL, a
     minor,
13                                                  ORDER EXTENDING TIME TO
                                 Plaintiff,         ANSWER PLAINTIFF’S MOTION TO
14                                                  ENFORCE ARBITRATION
            vs.                                     AGREEMENT AND COMPEL
15                                                  ARBITRATION [ECF NO. 31]
     METROPOLITAN DIRECT PROPERTY
16   AND CASUALTY INSURANCE                         (FIRST REQUEST)
     COMPANY; METROPOLITAN DIRECT
17   PROPERTY AND CASUALTY
     INSURANCE COMPANY dba METLIFE
18   AUTO & HOME; METROPOLITAN
     GROUP PROPERTY AND CASUALTY
19   INSURANCE COMPANY;
     METROPOLITAN GROUP PROPERTY
20   AND CASUALTY INSURANCE
     COMPANY dba METLIFE AUTO & HOME;
21   METROPOLITAN PROPERTY AND
     CASUALTY INSURANCE COMPANY;
22   METROPOLITAN PROPERTY AND
     CASUALTY INSURANCE COMPANY dba
23   METLIFE AUTO & HOME; METLIFE
     INSURANCE COMPANY OF
24   CONNECTICUT; METLIFE INSURANCE
     COMPANY OF CONNECTICUT dba
25   METLIFE AUTO & HOME; METLIFE
     AUTO & HOME; DOES I through X,
26   inclusive; and ROE BUSINESS ENTITIES I
     through X, inclusive,,
27
                                 Defendants.
28

                                                1
           Case 2:11-cv-01964-KJD-GWF Document 33 Filed 09/11/20 Page 2 of 3



 1          Defendants, METROPOLITAN DIRECT PROPERTY AND CASUALTY

 2   INSURANCE COMPANY, METROPOLITAN DIRECT PROPERTY AND CASUALTY

 3   INSURANCE COMPANY dba METLIFE AUTO & HOME, METROPOLITAN GROUP

 4   PROPERTY AND CASUALTY INSURANCE COMPANY, METROPOLITAN GROUP

 5   PROPERTY AND CASUALTY INSURANCE COMPANY dba METLIFE AUTO & HOME,

 6   METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY,

 7   METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY dba

 8   METLIFE AUTO & HOME, METLIFE INSURANCE COMPANY OF CONNECTICUT,

 9   METLIFE INSURANCE COMPANY OF CONNECTICUT dba METLIFE AUTO & HOME,
10   and METLIFE AUTO & HOME (hereinafter collectively “MetLife”), by and through their

11   attorneys, STEVEN T. JAFFE and DANIELLE A. OTERO, of HALL JAFFE & CLAYTON,

12   LLP, and Plaintiffs, LAURA MEGILL, BROOKE MEGILL, and ALAINA MEGILL

13   (hereinafter collectively “Plaintiffs”), by and through their attorney, DONALD C. KUDLER

14   of CAP & KUDLER, present the following Stipulations and Agreements for the Court’s

15   consideration in accordance with LR IA 6-1 and the Local Rules of this Court.

16          This is the first request for an extension of time to file a response to Plaintiff’s Motion

17   to Enforce Arbitration and Compel Arbitration (“Plaintiffs’ Motion”) (ECF No. 31).

18          Plaintiffs’ Motion was filed and served on August 27, 2020. (ECF No. 31). The

19   response to Plaintiffs’ Motion is due today, September 10, 2020. This stipulation for an
20   extension in time to respond to Plaintiffs’ Motion is made to allow MetLife’s counsel

21   additional time to prepare an appropriate response to Plaintiffs’ Motion. Good cause exists.

22   This matter was stipulated to be dismissed without prejudice on November 8, 2012 and

23   Defendants’ counsel has closed the case file years ago. As such, Defendants have good cause

24   for another two weeks to respond because of the additional time and effort it will take to

25   procure the old case file and render an appropriate response to Plaintiffs’ Motion, which

26   consists of eleven (11) pages plus exhibits.
27   ///

28   ///

                                                     2
          Case 2:11-cv-01964-KJD-GWF Document 33 Filed 09/11/20 Page 3 of 3



 1          IT IS HEREBY STIPULATED that Plaintiffs hereby grant MetLife an extension of

 2   time in which to file its response to Plaintiffs’ Motion to now be due September 24, 2020

 3   .(ECF No. 31).

 4
     Dated September 10, 2020                          Dated September 10, 2020
 5
     HALL JAFFE & CLAYTON, LLP                         CAP & KUDLER
 6
     /s/ Steven T. Jaffe, Esq.                         /s/ Donald C. Kudler
 7   Nevada Bar No. 7035                               Donald C. Kudler, Esq.
     Danielle A. Otero, Esq.                           Nevada Bar No. 5041
 8   Nevada Bar No. 14253                              3202 W. Charleston Blvd.
     7425 Peak Drive                                   Las Vegas, Nevada 89102
 9   Las Vegas, Nevada 89128                           Attorneys for Plaintiff
     Attorneys for Defendant, MetLife
10

11

12                                             ORDER
13          IT IS SO ORDERED.
14                                              _______________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
15
                                                        9/11/2020
                                                DATED:___________________________
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   3
